EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of March 15, 2021.

Claims 14 and 20 have been cancelled.

The drawings were received on March 15, 2021.  These drawings are accepted and overcome the previously presented objection to the drawings.

With respect to the objection the specification for lacking proper antecedent basis for several claim terms, Applicant’s arguments are persuasive and overcome said objection.

Applicant’s amendment to claims 5, 12, and 15 overcome the previously presented objection thereto.

Applicant’s amendments to claims 1, 2, 7-11, 13, 15, and 16 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 102(a)(1) rejections thereof.

Claims 1-13 and 15-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest an apparatus that includes a circumferential radially compressible protrusion, a movable circumferential dog with a first releasable connection element attached thereto, and a compressed spring to move the movable circumferential dog axially upon shearing of the first releasable connection element as recited in the claimed combination.

Regarding claims 2-8:  These claims are considered allowable due to their dependence on claim 1.

Regarding claims 9-13 and 15-19:  These claims remain allowable for the reasons set forth in the Office Action of November 19, 2020.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/1/2021